Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 25, 27-44 and 53-56 are currently pending.
Claims 1-24, 26 and 45-52 have been cancelled.
New claims 55 and 56 have been added.

Response to Arguments
Applicant’s arguments, filed 6/8/2021 have been considered but are not persuasive.
Regarding claim 25 applicant argues it would not have been obvious to one of ordinary skill to combine the water content determination of Moriya with the method of Capaccioli because it is not suggested to replace the base plate by a sample. Examiner disagrees. The combination as proposed by the Examiner does not require the base plate of Moriya to be replaced with a sample as Capaccioli alone teaches detection of resistance in a sample (Capaccioli see [0093]). Moriya is merely combined to teach that the already collected resistance of Capaccioli may be used to determine water content as taught by Moriya, see rejection below. 
In response to applicant's argument that Moriya is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references share the common field of endeavor of material characterization by impedance measurement with the instant application. 


Applicant’s arguments regarding the newly amended limitations including a temperature controlled atmosphere have been considered but are moot in light of the currently made rejection in view of Robinson (2002/0000814 newly cited), see rejection below.
Amendments to the claims are sufficient to overcome the previously made rejections under 35 USC § 112.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “a pharmaceutical preparation” and “a solid pharmaceutical preparation” which are elements already introduced in claim 36. It is unclear if these are intended to be the same or 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli (2011/0187375 previously cited by examiner) in view of Moriya (5,028,906 previously cited by examiner) in view of Robinson (2002/0000814 newly cited by examiner) in view of Nair (2006/0201602 previously cited by examiner).
Regarding claim 25, Capaccioli teaches a method for determining properties of a sample (see [0023-0024]), comprising: 
bringing at least two electrodes (13 and 14, see [0042]) into direct contact with the sample (see [0045]) in a measurement chamber (10) such that the electrodes are electrically connected to one another via the sample (see [0042]), 
determining a resistance of the sample by means of the electrodes (see [0093]), and 
determining properties of the sample using the resistance determined (see [0023]), 
setting or specifying the water content or relative humidity (see [0077-0078]) of an atmosphere surrounding the sample in the measurement (inside body 11,  12).

Moriya however teaches a similar method (Col 3) including measurement of water content by impedance (Col 12 lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli to include the water detection of Moriya in order to better characterize the sample under test using the already measured parameter of impedance. 
Capaccioli in view of Moriya does not explicitly teach wherein the atmosphere is temperature controlled. 
Robinson however teaches a similar method (see [0038]) including wherein the atmosphere is temperature controlled (Claim 2 and [0040] temperature controlled chamber).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Moya to include the temperature control of Robinson in order to produce more consistent and comparable results as changes in temperature cause changes in measured resistance of materials. 
Capaccioli in view of Moriya in view of Robinson teaches the method as claimed in claim 25, but does not explicitly teach wherein the sample is at least one of a powder pharmaceutical preparation, a solid pharmaceutical preparation and a packaging material.
Nair however teaches a similar method (see [0070-0071]) including wherein properties are detected for a sample of pharmaceutical preparation (see [0079-0080])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Moriya in view of Robinson to perform the characterization on the pharmaceutical preparation of Nair in order to more accurately determine shelf life by monitoring sensitivity to water. 

Regarding claim 27, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 25, and Capaccioli further teaches an assignment means to determine properties of the sample (see [0093]) and Moriya further teaches a water content of the sample which has been determined with a reference measurement method to resistances determined at the same water content of the sample, respectively (Fig 3 showing reference measurements of the measured resistance and water content).

Regarding claim 28, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 27, and Capaccioli further teaches wherein for each combination of a certain presentation of the sample and certain electrodes, an individual assignment means is determined or used (See [0093] where the impedance analyzer is combined with the certain electrodes of Fig 4).

Regarding claim 29, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 27, and Moriya further teaches wherein a water content which corresponds to the resistance (relationship shown in Fig 3) is determined by the assignment means, and the water content or a stability or a quality of the sample which has been determined therefrom is output as a result (Col 12 lines 2-10).

Regarding claim 30, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 25, and Capaccioli wherein for a certain configuration of the sample, corresponding shaped electrodes are mounted in the measurement chamber, exchanged or connected to a measurement apparatus for measuring the resistance of the sample (see [0045] also separate electrodes may be used for liquid samples see [0084]).

Regarding claim 31, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 25, and Capaccioli further teaches wherein the sample inside the measurement chamber is brought into direct contact with the electrodes with a specified pressure force of the electrodes on the sample (see [[0046-0049]).

Regarding claim 32, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 25, and Capaccioli further teaches wherein the setting or specifying of the water content or relative humidity of an atmosphere surrounding the sample in the measurement chamber is set or specified with performed using a conditioning means (28) provided in the measurement chamber (See Fig 2 and [0076-0078]).

Regarding claim 33, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 25, and Capaccioli further teaches wherein the same composition and/or temperature of the atmosphere is used inside the measurement chamber as is used in packaging of the sample (Fig 4 showing the chamber atmosphere is the same as inner sample packaging).

Regarding claim 34, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 25, but does not explicitly teach wherein the stability of the sample is calculated or predicted with the water content determined.
Nair however teaches a similar method including where wherein the stability of the sample is calculated or predicted with the water content determined (see [0070-0071 and 0079-0080]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Moriya in view of Robinson in view of Nair to 

Regarding claim 35, Capaccioli in view of Moriya in view of Robinson in view of Nair teaches the method as claimed in claim 25, and Moriya further teaches wherein an ohmic resistance of the sample is used for determining the water content of the sample (Col 12 lines 3-15) and/or for prediction of the stability of the sample in a particular packaged form.

Claims 36-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli in view of Nishida (2013/0313111 newly cited by examiner) in view of Robinson in view of Nair.
Regarding claim 36 Capaccioli teaches a measurement chamber (10, Fig 4) for determining a resistance (see [0093]) of a sample (see [0092]), comprising: 
a housing (11, 12), 
at least two electrodes (13, 14) disposed within the housing the electrodes being configured to accommodate the sample between them and to bring the sample into direct contact with the electrodes (see Fig 4 and [0041-0046]) for electrically connecting the electrodes to one another by the sample (see [0042-0043]) so that the resistance of the sample can be determined via the electrodes (see [0093]), 
wherein the housing encloses an atmosphere which surrounds the sample (measurement environment see [0076]) and wherein the housing is set up to adjust a water content or a humidity of the atmosphere enclosed by the housing (see [0076-0078]).
Capaccioli does not explicitly teach wherein the housing is sealable airtight.
Nishida however teaches a similar measurement chamber (31, Fig 6) including wherein the housing is sealable airtight (see [0049]).

Capaccioli in view of Nishida does not explicitly teach wherein the atmosphere is temperature controlled. 
Robinson however teaches a similar method (see [0038]) including wherein the atmosphere is temperature controlled (Claim 2 and [0040] temperature controlled chamber).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Capaccioli in view of Nishida to include the temperature control of Robinson in order to produce more consistent and comparable results as changes in temperature cause changes in measured resistance of materials. 
Capaccioli in view of Nishida in view of Robinson does not explicitly teach wherein the sample is at least one of a powder pharmaceutical preparation, a solid pharmaceutical preparation and a packaging material.
Nair however teaches a similar method (see [0070-0071]) including wherein properties are detected for a sample of pharmaceutical preparation (see [0079-0080])
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Capaccioli in view of Nishida in view of Robinson to perform the characterization on the pharmaceutical preparation of Nair in order to more accurately determine shelf life by monitoring sensitivity to water. 

Regarding claim 37, Capaccioli in view of Nishida in view of Robinson in view of Nair teaches the measurement chamber as claimed in 36, and Nair further teaches wherein the sample is at least one of 

Regarding claim 38, Capaccioli in view of Nishida in view of Robinson in view of Nair teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the electrodes have contact surfaces that have a shape that is at least essentially complementarily to a surface of the sample (see [0045]).

Regarding claim 39, Capaccioli in view of Nishida in view of Robinson in view of Nair teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the electrodes are interchangeable with others of a set of electrodes so that electrodes that either correspond to a form or configuration of the sample or which are made of a material which is adaptable to the shape of the sample surface are selectable (See [0014-0016] where different electrode configurations may be used. Also see [0084] and Figs 6-7 where different electrodes may be used for liquid samples).

Regarding claim 40, Capaccioli in view of Nishida in view of Robinson in view of Nair teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein a tensioning means is provided for pressing the electrodes against the sample with a definable and reproducible force (see [0046-0048]).

Regarding claim 41, Capaccioli in view of Nishida in view of Robinson in view of Nair further teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the electrodes are held movably relative to one another in the measurement chamber so that the electrodes can be pressed against the sample located between the electrodes (see [0046-0048]).

Regarding claim 42, Capaccioli in view of Nishida in view of Robinson in view of Nair teaches the measurement chamber as claimed in claim 36, and Capaccioli further teaches wherein the measurement chamber has a measurement apparatus which is configured to measure the resistance and which is electrically connected to the electrodes (see [0093]).

Regarding claim 43, Capaccioli in view of Nishida in view of Robinson in view of Nair teaches the measurement chamber as claimed in claim 36, and Nishida further teaches wherein the measurement chamber has a moisture determination apparatus for determination of the water content which corresponds to the resistance (see [0027]).

Regarding claim 44, Capaccioli in view of Nishida in view of Robinson in view of Nair teaches the method as claimed in claim 36, but does not explicitly teach wherein the stability of the sample is calculated or predicted with the water content determined.
Nair however teaches a similar method including where wherein the stability of the sample is calculated or predicted with the water content determined (see [0070-0071 and 0079-0080]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Nishida in view of Robinson in view of Nair to perform the stability determination on the of Nair in order to more accurately determine shelf life by monitoring sensitivity to water. 

Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli in view of Moriya in view of Robinson in view of Balthes (DE102007034156 as cited by applicant).

bringing at least two electrodes (13 and 14, see [0042]) into direct contact with the sample (see [0045]) in a measurement chamber (10) such that the electrodes are electrically connected to one another via the sample (see [0042]), 
determining a resistance of the sample by means of the electrodes (see [0093]), and 
determining properties of the sample using the resistance determined (see [0023]), 
setting or specifying the water content or relative humidity (see [0077-0078]) of an atmosphere surrounding the sample in the measurement (inside body 11,  12).
Capaccioli does not explicitly teach wherein one of the measured properties based on resistance is water content.
Moriya however teaches a similar method (Col 3) including measurement of water content by impedance (Col 12 lines 3-15).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli to include the water detection of Moriya in order to better characterize the sample under test using the already measured parameter of impedance. 
Capaccioli in view of Moriya does not explicitly teach wherein the atmosphere is temperature controlled. 
Robinson however teaches a similar method (see [0038]) including wherein the atmosphere is temperature controlled (Claim 2 and [0040] temperature controlled chamber).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Moya to include the temperature control of Robinson in order to produce more consistent and comparable results as changes in temperature cause changes in measured resistance of materials. 

Balthes however teaches a similar method (abstract) including the determining water content of packaging material (abstract, moisture content of packaging material)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Moriya in view of Robinson to perform the characterization on the pharmaceutical packaging material of Balthes in order to more accurately determine shelf life by monitoring sensitivity of packaging materials to water. 

Regarding claim 54, Capaccioli in view of Moriya in view of Robinson in view of Balthes teaches the method as claimed in claim 53, and Capaccioli further teaches wherein the sample inside the measurement chamber is brought into direct contact with the electrodes with a specified pressure force of the electrodes on the sample (see [[0046-0049]).

Claims 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capaccioli in view of Nishida in view of Robinson in view of Balthes.
Regarding claim 55 Capaccioli teaches a measurement chamber (10, Fig 4) for determining a resistance (see [0093]) of a sample (see [0092]), comprising: 
a housing (11, 12), 
at least two electrodes (13, 14) disposed within the housing the electrodes being configured to accommodate the sample between them and to bring the sample into direct contact with the electrodes (see Fig 4 and [0041-0046]) for electrically connecting the electrodes to one another by the sample (see [0042-0043]) so that the resistance of the sample can be determined via the electrodes (see [0093]), 

Capaccioli does not explicitly teach wherein the housing is sealable airtight.
Nishida however teaches a similar measurement chamber (31, Fig 6) including wherein the housing is sealable airtight (see [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the measurement chamber of Capaccioli to include the airtight sealing of Nishida in order to more accurately measure and control the atmosphere as suggested by Nishida (see [0027, 0039]) in addition to decreasing the time for water measurements (see Nishida [0052])
Capaccioli in view of Nishida does not explicitly teach wherein the atmosphere is temperature controlled. 
Robinson however teaches a similar method (see [0038]) including wherein the atmosphere is temperature controlled (Claim 2 and [0040] temperature controlled chamber).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Capaccioli in view of Nishida to include the temperature control of Robinson in order to produce more consistent and comparable results as changes in temperature cause changes in measured resistance of materials. 
Capaccioli in view of Moriya in view of Robinson does not explicitly teach wherein the sample is a packaging material.
Balthes however teaches a similar apparatus (abstract) including the determining water content of packaging material (abstract, moisture content of packaging material)
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Capaccioli in view of Moriya in view of Robinson to perform the 

Regarding claim 56, Capaccioli in view of Nishida in view of Robinson in view of Balthes teaches the measurement chamber as claimed in claim 55, and Capaccioli further teaches wherein the electrodes have contact surfaces that have a shape that is at least essentially complementarily to a surface of the sample (see [0045]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867